Name: Commission Regulation (EEC) No 276/81 of 30 January 1981 fixing withdrawal prices applicable until 31 December 1981 for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2.2.81 Official Journal of the European Communities No L 30/11 COMMISSION REGULATION (EEC) No 276/81 of 30 January 1981 fixing withdrawal prices applicable until 31 December 1981 for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEQ No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEQ No 3443/80 ( 2), and in particular Article 11 (5 ) thereof. Article 1 The withdrawal prices as referred to in the first subparagraph of Article 11 (4) of Regulation (EEC) No 100/76 and applicable until 31 December 1981, and die products to which those prices relate, shall be as shown in Annex I.Whereas the first subparagraph of Article 11 (4) ofRegulation (EEQ No 100/76 provides that the withdrawal price for each of the products listed in Annex 1 (A) and (C) to that Regulation shall be fixed by applying to an amount equal to at least 60 % but not more than 90 % of the guide price the conversion factor for the category immediately below that selected for fixing the guide price; Article 2 The withdrawal prices as referred to in the second subparagraph of Article 11 (4) of Regulation (EEQ No 100/76 and applicable until 31 December 1981 in landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex II. Whereas guide prices applicable until 31 December 1981 for all the relevant products have been fixed by Council Regulation (EEQ No 234/81 of 20 January 1981 : Article 3Whereas rules for calculating withdrawal prices, inparticular the percentage of the guide price to be used, the coefficients for varying them according to commercial characteristics, and the supplementary coefficients applicable to distant landing areas, were laid down by Commission Regulation (EEC) No 3559/73 ( 3), as last amended by Regulation (EEQ No 274/81 (4); For the purpose of applying Article 2 ( 1 ) (d) of Regulation (EEC) No 3559/73 , the period of validity of a withdrawal price shall be that corresponding to each of the periods into which the fishing year is subdivided. Article 4&lt; ') OJ No L 20, 28 . 1 . 1976, p. 1 . ft OJ No L 359, 31 . 12. 1980, p. 13 . (3) OJ No L 361 , 29. 12. 1973, p. 53 . This Regulation shall enter into force on 2 February 1981 .(4) See page 3 of this Official Journal. No L 30/ 12 Official Journal of the European Communities 2. 2. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January -1981 . For the Commission Georges CONTOGEORGIS Member of the Commission 2. 2 . 81 Omcia! journal of the European Communities No L 30/13 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/ 76 Withdrawal prices ( ECU/ tonne) Speaes Size (M Gutted fish with head ' Whole fish Extra , A (') B C ) Extra, A (') B (') Herrings 1 0 0 238 238 2 0 0 224 224 3 0 0 140 140 Sardines 1 0 0 282 152 ( a ) from the Atlantic 2 0 0 239 152 3 0 0 369 152 4 0 0 239 152 (I 1 0 0 208 112 ( b ) from the Mediterranean-/ 2 0 0 176 112 3 0 0 272 112 1 4 0 0 176 112 Redfish 1 0 0 535 535 ¡Sebastes mannus ) 2 0 0 535 535 3 0 0 451 451 4 0 0 178 178 Cod 1 599 566 433 333 2 599 566 433 333 3 566 466 333 266 4 466 333 266 200 5 333 200 200 133 Saith 1 360 360 280 280 2 360 360 280 280 3 360 360 280 280 4 300 220 160 120 Haddock 1 477 424 371 318 2 477 424 371 318 3 398 345 292 212 4 398 345 292 212 Whiting 1 389 3u5 292 194 2 389 365 292 194 3 365 316 267 1 22 4 267 194 194 122 Mackerel 1 0 0 193 193 2 0 0 193 170 3 0 0 193 159 4 0 0 91 91 Anchovies 1 0 0 283 182 2 0 0 343 182 3 0 0 275 182 4 0 0 105 105 { 1 ) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation ( EEC) No 100/76. No L 30/14 Official Journal of the European Communities 2.2.81 Withdrawal priÃ §es (ECU/tonne) Species Ske (') Gutted fish with head Whole fish Extra , At *) B (') Extra. A Ã  ) B C ) Pfaice: (  2 2 , to 30. 4 . 1981 &lt;  1 . 5 , to 31 . 12. 1981 1 2 3 4 1 2 3 4 S23 523 494 407 628 628 593 489 494 494 465 378 593 593 558 454 ¢ 291 291 291 291 349 349 349 349 291 291 291 291 349 349 349 349 Hake ¢ 1 2 3 4 1 421 1421 1 263 1 105 1 342 1342 1184 1026 1105 1 105 1 026 868 1026 1 026 868 711 Simply boiled in water A B Shrimps of the genus Crangon spp 1 ¢ 2 729 224 617 224 ( ') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regu ­ larion (EEC) No 100/76. 2. 2. 81 Official Journal of the European Communities No L 30/15 ANNEX II 1 Withdrawal prices (ECU/tonne) Species Landing area Size ( · ) Gutted fish with head Whole fish Extra , A {*) B C ) Extra , A ( · ; B (') Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 120 120 2 0 0 120 105 3 0 0 120 99 4 0 0 56 56 2 . Coastal areas of and islands of Cornwall and 0 0 135 135 Devon in the United Kingdom 2 0 0 135 119 3 0 0 135 111 4 0 0 64 64 3 . Coastal areas from Portpatrick in south-west 0 0 129 129 Scotland to Wick in north-east Scotland and the 2 0 0 129 114 islands to the west and. north of .these areas; 3 0 0 129 107 coastal areas of and islands of Northern Ire ­ 4 0 0 61 61 land 4 . Coastal areas from Wick to Peterhead in the 1 0 0 162 162 north-east of Scodand 2 0 0 162 143 3 0 0 162 134 4 0 0 76 76 Sardines fror · the 5 . Coastal areas of and islands of the counties of 1 0 0 113 61 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 96 61 3 0 0 148 61 4 0 0 96 61 Hake 6. Coastal areas from Portpatrick in south-west 1 810 765 630 . 585 Scotland to Wick in north-east Scotland and the 2 810 765 630 585 islands to the west and north of these areas 3 720 675 585 495 4 630 585 495 405 7 . Coastal areas of and islands of Ireland 1 1 137 1074 884 82JL 2 1 137 1 074 884 821 3 1 010 947 821 694 4 884 821 694 569 1 ('; The freshness categories , sizes and presentations are those denned pursuant to Article 2 of Regulation ( EEC) No 100/76 .